16-655(L)
Watson v. United States


                             UNITED STATES COURT OF APPEALS

                                     FOR THE SECOND CIRCUIT

                                           August Term, 2016


                          (Argued: April 6, 2017    Decided: July 31, 2017)

                                Docket Nos. 16-655 (L), 16-1357 (XAP)

- - - - - - - - - - - - - - - - - - - -x

DAVINO WATSON,

                           Plaintiff-Appellant-Cross-Appellee,

                  - v.-

UNITED STATES OF AMERICA,

                           Defendant-Appellee-Cross-Appellant,

JUAN ESTRADA, MICHAEL ORTIZ, TIMOTHY GUNTHER, JOHN DOES, 1-8,

                           Defendants.

- - - - - - - - - - - - - - - - - - - -x



         Before:           KATZMANN, Chief Judge, JACOBS, and LIVINGSTON,
                           Circuit Judges.
      Davino Watson, a United States citizen, was improperly held in
immigration detention for more than three years because the government
mistakenly believed that he was a deportable alien. He sued under the Federal
Tort Claims Act in the United States District Court for the Eastern District of New
York (Weinstein, J.), asserting four claims: (1) false imprisonment, (2) malicious
prosecution, (3) negligent investigation into his citizenship status, and (4)
negligent failure to issue a certificate of citizenship until years after his release.
The district court found the government liable to Watson on the false
imprisonment claim, dismissed the malicious prosecution claim and negligent
investigation claim on motion, and entered judgment for the government on the
negligent delay claim post-trial.

      We reverse the judgment with respect to the false imprisonment claim,
which is time-barred. We affirm the judgment in all other respects. The
malicious prosecution claim fails because the government did not act with
malice, the negligent investigation claim fails for lack of a private analogue, and
the negligent delay claim fails because Watson suffered no cognizable damages.

      Chief Judge Katzmann concurs in part and dissents in part in a separate
opinion.

                                       MARK A. FLESSNER (Robert J. Burns on
                                       the brief), Holland & Knight LLP, Chicago,
                                       IL, for Plaintiff-Appellant-Cross-Appellee
                                       Davino Watson.

                                       JOSEPH A. MARUTOLLO (Varuni Nelson,
                                       James R. Cho, and Elliot M. Schachner on
                                       the brief), for Robert L. Capers, United
                                       States Attorney for the Eastern District of
                                       New York, Brooklyn, NY, for Defendant-
                                       Appellee-Cross-Appellant United States of
                                       America.




                                          2
                                       Trina Realmuto, National Immigration
                                       Project of the National Lawyers Guild,
                                       Boston, MA; Mary Kenney, American
                                       Immigration Council, Washington, DC, for
                                       amici curiae National Immigration Project
                                       of the National Lawyers Guild; American
                                       Immigration Council, in support of Davino
                                       Watson.

JACOBS, Circuit Judge:

       Davino Watson, a United States citizen, was held in immigration custody
for three-and-a-half years on the mistaken belief that he was a deportable alien.
He sued under the Federal Tort Claims Act (the “FTCA”) in the United States
District Court for the Eastern District of New York (Weinstein, J.), asserting false
imprisonment, malicious prosecution, and two negligence claims. One
negligence claim is that immigration officials conducted a negligent investigation
into Watson’s citizenship status; the other is that the government negligently
failed to deliver a certificate of citizenship to Watson in a timely manner.1

       After a bench trial, the district court found the government liable on the
false imprisonment claim, though the district court limited damages to the first
twenty-seven days of Watson’s detention. The district court had previously
dismissed on motion the malicious prosecution claim as barred by 28 U.S.C.
§ 2680(h), as well as the negligent investigation claim for want of a state-law
analogue. After trial, the district court entered judgment against Watson on his
claim that the government negligently delayed delivery of his certificate of
citizenship, concluding that Watson had not demonstrated negligence and had
suffered no damages.




  1
    Watson also brought two claims pursuant to Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), which the district
court dismissed. Watson does not challenge that ruling on appeal.

                                         3
       Watson appeals the adverse rulings on his malicious prosecution claim and
both negligence claims, and also appeals the district court’s decision to limit the
government’s damages on the false imprisonment claim. The government cross-
appeals the district court’s judgment on the false imprisonment claim,
contending that the claim is time-barred by the FTCA’s two-year statute of
limitations.

       It is arresting and disturbing that an American citizen was detained for
years in immigration proceedings while facing deportation, but Watson’s claims
for damages are foreclosed by precedent. Watson’s false imprisonment claim is
untimely, and we reverse the judgment to that extent. We otherwise affirm.
Watson’s malicious prosecution claim fails because no government official acted
with malice; his negligent investigation claim fails because there is no analogous
tort under New York law, as required by the FTCA; and his claim that the
government negligently delayed delivery of his certificate of citizenship fails
because Watson did not suffer cognizable damages.

      In sum, we reverse the judgment of the district court on the false
imprisonment claim, affirm the judgment in all other respects, and dismiss as
moot Watson’s appeal from the limitation on damages for false imprisonment.

                                         I

       At the time of his birth in Jamaica, neither of Watson’s parents were U.S.
citizens. When Watson was thirteen years old in 1998, he entered the United
States as a lawful permanent resident to live with his father, who was then a
lawful permanent resident of the United States. Watson’s father was naturalized
on September 17, 2002, and there is no longer any dispute that Watson
automatically became a U.S. citizen at the same time as his father. However, for
most of the relevant period, the government had reason to believe that Watson
was not a U.S. citizen. As will be shown, that misunderstanding resulted in part
from the fact that Watson’s father (Hopeton Ulando Watson) and his mother
(Dorette McFarlane) never married. The relevant statutes governing Watson’s
citizenship status are set out in the margin.2

  2
      A child born outside of the United States automatically becomes a citizen
      of the United States when all of the following conditions have been

                                         4
                                          A

      In 2007, Watson pleaded guilty in New York state court to selling cocaine.
While serving his prison sentence, Immigration and Customs Enforcement
(“ICE”) agents investigated Watson’s citizenship status to determine whether he
was deportable.

       The investigation was beset by errors. From the beginning, ICE agents
were presented with information strongly suggesting that Watson was a citizen
based on his father’s naturalization, but the agents did not competently pursue
the leads. For example, during Watson’s first interview with ICE, he claimed
U.S. citizenship, told the ICE agents the names of his father and step-mother, and
gave their telephone number to assist the investigation. The ICE agents did not
call the telephone number, despite writing a note to do so in order “to verify


      fulfilled:

             (1) At least one parent of the child is a citizen of the United
             States, whether by birth or naturalization.

             (2) The child is under the age of eighteen years.

             (3) The child is residing in the United States in the legal and
             physical custody of the citizen parent pursuant to a lawful
             admission for permanent residence.

8 U.S.C. § 1431(a). For purposes of that provision, “child” is defined as:

      an unmarried person under twenty-one years of age and includes a
      child legitimated under the law of the child’s residence or domicile,
      or under the law of the father’s residence or domicile, whether in the
      United States or elsewhere, . . . if such legitimation . . . takes place
      before the child reaches the age of 16 years . . . and the child is in the
      legal custody of the legitimating . . . parent . . . at the time of such
      legitimation . . . .

8 U.S.C. § 1101(c)(1).

                                          5
status.” App’x at 206, 500. There may be reason to suspect a proffered phone
number, but the call was never made, even though Watson’s pre-sentencing
report, a copy of which ICE received, indicated that he was a U.S. citizen, listed
the names of his father and step-mother, and gave the same phone number that
Watson had provided.

       Although they did not call his father and step-mother, ICE agents did
attempt to learn more about them as part of the investigation into Watson’s
citizenship. Importantly, Watson’s father’s name is “Hopeton Ulando Watson”
and his step-mother’s name is “Clare Watson.”3 When ICE agents searched an
ICE database for “Hopeton Watson” and “Clare Watson,” they found a
“Hopeton Livingston Watson” and a “Calrie Watson.” Because these two persons
were born in Jamaica and lived near New York, ICE agents assumed that they
were Watson’s parents.

       The agents might be forgiven for making that assumption: “Hopeton”
might seem like an unusual name, and “Calrie” is within a typo of “Clare.” But
the ICE agents also ignored or failed to recognize flags that these people were not
related to Watson. Aside from the fact that Hopeton Livingston Watson had the
wrong middle name, his file also reflected that he lived in Connecticut (rather
than New York), did not have a child named Davino, and became a lawful
permanent resident three years after the date of Davino Watson’s lawful
permanent residency. Evidently, the ICE officers also failed to look at the
affidavit that Watson’s actual father (Hopeton Ulando Watson) had submitted in
connection with Davino’s application for legal permanent residency in 1998.
That affidavit contained Hopeton Ulando Watson’s date of birth, alien number,
and social security number, none of which matched the corresponding file data
for Hopeton Livingston Watson.

      Nonetheless, the government assumed that Hopeton Livingston Watson
was Davino’s father. And since Hopeton Livingston Watson was not a citizen,
ICE agents believed that Watson similarly lacked citizenship and was subject to
deportation.



  3
   When ICE agents asked Watson for his mother’s name, he apparently gave
them the name of his step-mother.

                                         6
      A supervisory ICE officer, relying on this conclusion without undertaking
more investigation, drafted a “Notice to Appear,” which initiates deportation
proceedings. In the words of the district court, another supervisory officer
“mindlessly signed” the Notice to Appear and forwarded it to the ICE office
responsible for taking Watson into custody.

                                         B

      After Watson completed his state prison sentence, he was arrested by ICE
agents, and placed in custody despite Watson’s insistence that he was a citizen.
Watson’s Notice to Appear was formally filed nineteen days later, and he first
appeared before an immigration judge about one month afterward.

                                         C

       Watson actively sought to prove his citizenship throughout his
immigration detention. Early on, he applied to the United States Citizenship and
Immigration Services (“USCIS”) for a certificate of citizenship (a document that
evidences the bearer’s U.S. citizenship). USCIS denied his request on the basis of
In re Hines, 24 I. & N. Dec. 544 (BIA 2008), decided by the Board of Immigration
Appeals (“BIA”) twenty-eight days after Watson was detained.

       Hines dealt with the requisites of “legitimation” under Jamaican law. That
issue was critical to Watson because he could derive citizenship from his father
only if he had been “legitimated” by his father. See 8 U.S.C. §§ 1101(c)(1),
1431(a). In Hines, the BIA stated that it “will deem a child born out of wedlock in
Jamaica to have had his or her paternity established ‘by legitimation’ only upon
proof that the child’s parents married at some time after the child’s birth.” 24 I. &
N. Dec. at 548. Because Watson’s parents never married, he was not deemed to
have been “legitimated,” and consequently was ineligible for derivative
citizenship under the BIA’s then-current interpretation of Jamaican law.
Ultimately, Hines led to the denial of Watson’s application for a certificate of
citizenship by USCIS, the issuance of an order of removal by the immigration
judge, and the affirmance of Watson’s order of removal by the BIA.



                                          7
                                        D

       In a prior appeal, Watson petitioned this Court to review the immigration
judge’s order of removal. We denied his petition, but in so doing we declined to
consider whether the BIA correctly concluded that Watson had not been
“legitimated;” rather, we relied on the BIA’s alternative ruling that Watson had
not produced evidence showing that his father had legal custody over him,
which would preclude derivative citizenship regardless of legitimation. See 8
U.S.C. § 1431(a)(3). However, after Watson filed an emergency petition in this
Court, we recalled our mandate and reinstated Watson’s original petition. We
then asked the BIA to clarify and justify its “legitimation” analysis. Watson v.
Holder, 643 F.3d 367 (2d Cir. 2011) (per curiam).

      After our remand, ICE apparently began to suspect that Hines might not
apply to Watson, and that Watson might be a U.S. citizen under the BIA’s pre-
Hines precedent. The government’s precise views on the application of Hines to
Watson’s case are somewhat obscure.4 In any event, ICE released Watson in
November 2011 into rural Alabama (where he knew nobody), without money,

  4
     Shortly before Watson was released from custody, an ICE memo suggested
that Hines should not be applied retroactively. If so, Watson would be a citizen
because, under the pre-Hines precedent In re Clahar, 18 I. & N. Dec. 1 (BIA 1981),
Watson would have been deemed legitimate pursuant to the BIA’s interpretation
of Jamaican law. App’x at 402-03. The BIA did not appear to rely on that
reasoning when it formally terminated Watson’s removal proceedings more than
a year later. Instead, the BIA’s unpublished opinion reasoned that Hines dealt
with the statutory phrase “paternity by legitimation,” and thus did not implicate
the statutory term “legitimated,” which was the relevant term in Watson’s case.
App’x at 457; see also 8 U.S.C. § 1432(a)(3) (2000), repealed by Child Citizenship
Act of 2000, Pub. L. No. 106-395, § 103, 114 Stat. 1632-33. In any event, the
government conceded that Watson had been “legitimated” under Jamaican law,
and the BIA concluded that Watson consequently “derived citizenship through
his father’s naturalization.” App’x at 457. The BIA’s shifting interpretations of
Jamaican law did not end, however: it has since overruled Hines in its entirety,
returning to the interpretation first expressed in Clahar. See In re Cross, 26 I. &
N. Dec. 485, 485-86 (BIA 2015).

                                         8
and without being told the reason for his release. Removal proceedings
technically continued for more than a year, ending at last when the BIA,
responding to this Court’s remand, issued an unpublished decision concluding
that Hines did not apply to Watson’s case. The BIA determined that Watson
“was legitimated” under Jamaican law, deduced that Watson “derived
citizenship through his father’s naturalization,” and accordingly terminated
Watson’s removal proceedings. App’x at 457.

       Watson later moved to reopen his application for a certificate of
citizenship, which he received after a long delay. The certificate states that
Watson has been a citizen since the date of his father’s naturalization.

                                         E

       Watson filed an administrative claim for damages with DHS on October
30, 2013, which was denied approximately one year later. He initiated this
lawsuit in the Eastern District of New York on October 31, 2014.

                                         II

       The district court found the government liable to Watson on his claim of
false imprisonment. The government’s argument that the claim was untimely
was rejected on alternative grounds. First, the court ruled that the statute of
limitations for the false imprisonment did not begin to run until the day Watson
received his certificate of citizenship (November 26, 2013). Second, even if
Watson’s claims were filed after the limitations period had expired, the district
court ruled that Watson would be entitled to equitable tolling until the day that
Watson was informed by his lawyer of his right to bring an FTCA claim (July 31,
2014). Since both events post-dated the filing of Watson’s administrative claim,
the false imprisonment claim would be timely.

       We disagree. Watson’s false imprisonment claim is untimely, and the
judgment of the district court is reversed to the extent it held the government
liable on Watson’s false imprisonment claim.



                                          9
                                         A

       Watson brought his claim pursuant to the FTCA, which imposes a two-
year statute of limitations:

      A tort claim against the United States shall be forever barred unless
      it is presented in writing to the appropriate Federal agency within
      two years after such claim accrues . . . .

28 U.S.C. § 2401(b). Since Watson’s administrative claim for false imprisonment
was filed on October 30, 2013, it is untimely if it accrued before October 30, 2011.
The question, then, is when Watson’s claim accrued.5

       The district court (erroneously) held that this question was governed by
Heck v. Humphrey, 512 U.S. 477 (1994).6 But Watson concedes on appeal (and
we agree) that the proper framework is provided by Wallace v. Kato, 549 U.S. 384
(2007). Wallace held that “[l]imitations begin to run against an action for false
imprisonment when the alleged false imprisonment ends.” Id. at 389 (quoting 2
H. Wood, Limitations of Actions § 187d(4), p. 878 (rev. 4th ed. 1916)). It is of


  5
    The district court’s denial of the government’s motion for summary
judgment based on the claim’s accrual date is reviewed de novo. See Buttry v.
Gen. Signal Corp., 68 F.3d 1488, 1492 (2d Cir. 1995).
  6
     In Heck, the Supreme Court held that a prisoner cannot bring a claim against
the government “for allegedly unconstitutional conviction or imprisonment”
unless the plaintiff can prove that the “conviction or sentence has been reversed
on direct appeal, expunged by executive order, declared invalid by a state
tribunal authorized to make such determination, or called into question by a
federal court’s issuance of a writ of habeas corpus.” Id. at 486-87. In light of that
ruling, the Supreme Court further held that “a § 1983 cause of action for damages
attributable to an unconstitutional conviction or sentence does not accrue until
the conviction or sentence has been invalidated.” Id. at 489-90. Analogizing to
Heck, the district court determined that Watson’s false imprisonment claim did
not accrue until he received his certificate of citizenship on November 26, 2013.

                                         10
course possible for the tort of “false imprisonment” to end while physical
detention continues. That is so because of the distinction between the tort of false
imprisonment and the tort of malicious prosecution: false imprisonment is
characterized by “detention without legal process,” while malicious prosecution
involves detention resulting from “wrongful institution of legal process.” Id. at
389-90 (emphases in original). “[F]alse imprisonment ends once the victim
becomes held pursuant to such process--when, for example, he is bound over by a
magistrate or arraigned on charges.” Id. at 389 (emphasis in original).
“Thereafter, unlawful detention forms part of the damages for the ‘entirely
distinct’ tort of malicious prosecution.” Id. at 390 (quoting W. Keeton et al.,
Prosser & Keeton on Law of Torts § 119, p. 885-86 (5th ed. 1984)). In short, a false
imprisonment claim starts to run when a detainee begins to be held pursuant to
legal process.

      The timeliness of Watson’s claim therefore depends on when he began to
be held pursuant to legal process. There are several potential dates, including the
day Watson was served with a “Notice to Appear” (which starts removal
proceedings), and the day Watson first appeared before an immigration judge.

       But we need not decide the precise date on which Watson was first held
pursuant to legal process because we conclude that Watson was certainly held
pursuant to such process by the time an immigration judge ordered Watson’s
removal, which occurred on November 13, 2008.7 By that point, Watson and the
government had filed opposing briefs on removability, and the immigration
judge weighed the arguments and ruled against Watson, thereby affirming the
government’s right to detain him. The Supreme Court has indicated that a cause
of action for false imprisonment begins at least by the point a criminal defendant
is arraigned on charges, see Wallace, 549 U.S. at 391, and by November 13, 2008,
Watson had gone through an entire trial-like proceeding to determine the




  7
    It bears emphasis that legal process may attach prior to an immigration
judge’s determination of removability.

                                         11
lawfulness of his detention. Because that date occurred more than two years
before Watson filed his administrative claim, his cause of action is untimely.8

                                          B

      Alternatively, the district court ruled that Watson’s claims were timely on
the ground of equitable tolling. In these circumstances, we review the district
court’s decision to allow equitable tolling for abuse of discretion. See Phillips v.
Generations Family Health Ctr., 723 F.3d 144, 149 (2d Cir. 2013).

       “Generally, a litigant seeking equitable tolling bears the burden of
establishing two elements: (1) that he has been pursuing his rights diligently, and
(2) that some extraordinary circumstance stood in his way.” Mottahedeh v.
United States, 794 F.3d 347, 352 (2d Cir. 2015) (quoting Pace v. DiGuglielmo, 544
U.S. 408, 418 (2005)). In this appeal, the second element is decisive.

       Watson’s case is certainly extraordinary in a number of unfortunate ways.
However, “[t]he term ‘extraordinary’ refers not to the uniqueness of a party’s
circumstances, but rather to the severity of the obstacle impeding compliance
with a limitations period.” Harper v. Ercole, 648 F.3d 132, 137 (2d Cir. 2011). So:
“[t]o secure equitable tolling, it is not enough for a party to show that he
experienced extraordinary circumstances. He must further demonstrate that those
circumstances caused him to miss the original filing deadline.” Id. (emphasis
added).



  8
     Watson also contends that, since he was a U.S. citizen, he was not subject to
“legal process” because immigration judges lack jurisdiction to conduct removal
proceedings against U.S. citizens. He cites Ng Fung Ho v. White, 259 U.S. 276,
284 (1922): “Jurisdiction in the executive to order deportation exists only if the
person arrested is an alien. The claim of citizenship is thus a denial of an
essential jurisdictional fact.” Nevertheless, an immigration judge has jurisdiction
to consider a person’s claim to citizenship when the government alleges the
person is an alien; and such jurisdiction is sufficient to allow legal process to
begin.

                                         12
       The district court’s grant of equitable tolling was based on Watson’s lack of
education and legal training, his unawareness that he could bring an FTCA claim
until being advised by appointed counsel, his depression, and “most
significantly,” the fact that government officials told Watson that he was not a
U.S. citizen. App’x at 181-82. None of those reasons justifies equitable tolling.

       We begin with the circumstance emphasized by the district court (and by
Watson on appeal), that “the government actively and repeatedly insisted . . . that
he was not a citizen, which made it more difficult for Watson to recognize his
FTCA cause of action.” Watson’s Reply Br. at 35. But making it “more difficult”
for Watson to assert his false imprisonment claim is insufficient. Rather, Watson
must demonstrate that the government’s assertion of his alien status was a
sufficiently “severe” obstacle that “caused” him to miss his filing deadline.
Harper, 648 F.3d at 137.

       Watson’s own actions foreclose the argument. He mounted a vigorous
case in the immigration court in the effort to prevent deportation: he obtained
copies of important documents supporting his claim to citizenship, presented
those documents to the immigration judge and other officials, filed a pro se
motion to terminate his removal proceedings, and responded to the
government’s brief in opposition. During his detention, Watson also applied to
USCIS for a certificate of citizenship, proffering documents in support of his
claim of derivative citizenship.

      The government’s assertion of Watson’s alienage could not have been so
disheartening as to preclude him from filing an administrative claim for damages
while (at the same time) it did not inhibit him from contesting his citizenship in
an immigration proceeding based on identical facts. The government’s position
therefore did not “cause[] him to miss the original filing deadline” for his
administrative claim. Harper, 648 F.3d at 137.

       It is harsh to place the burden on Watson to file a claim for damages while
he is in immigration detention and fighting to prevent his deportation. But the
Supreme Court has stated: “We know of no support . . . for the far-reaching
proposition that equitable tolling is appropriate to avoid the risk of concurrent


                                         13
litigation.” Wallace, 549 U.S. at 396. The facts of Wallace are demonstrative.
Arrested by Chicago police in 1994, Wallace confessed to murder while in police
custody. Id. at 386. Years later, Illinois state appellate courts vacated the
conviction because Wallace had been arrested without probable cause.
Prosecutors dropped charges in 2002, and a year later Wallace filed a § 1983 suit
seeking damages for false imprisonment. Id. at 387. The Supreme Court held
that the claim for false imprisonment accrued when Wallace appeared before a
magistrate, and because that occurred (many) more than two years before he
filed suit, his claim was untimely.9 Id. at 391-92. Equitable tolling was rejected
notwithstanding that Wallace was either awaiting trial or was imprisoned
pursuant to a then-valid conviction throughout that two-year period. Id. at 396-
97. Equitable tolling was not warranted even though a district court would have
stayed or dismissed Wallace’s suit pursuant to Heck if Wallace had filed his tort
claim before his conviction had been overturned. Id. at 396-97. In light of
Wallace, we cannot justify the grant of equitable tolling to Watson on the ground
that he was (however understandably) focused on avoiding deportation before
filing his claim for administrative damages.

     Watson’s depression cannot justify equitable tolling for similar reasons.
Depression did not prevent him from contesting his citizenship before the
immigration judge, so it could not have prevented him from filing his
administrative claim for damages.

       Nor can equitable tolling be premised on Watson’s lack of education, pro
se status, or ignorance of the right to bring a claim. See, e.g., Menominee Indian
Tribe v. United States, 136 S. Ct. 750, 756-57 (2016) (tribe’s mistake of law did not
constitute extraordinary circumstance sufficient to justify equitable tolling);
Smith v. McGinnis, 208 F.3d 13, 18 (2d Cir. 2000) (habeas petitioner’s “pro se
status . . . does not merit equitable tolling”). “Equitable tolling is a rare remedy to




   9
   The Supreme Court did allow tolling for the time period that Wallace was a
minor. Wallace, 549 U.S. at 390. Such tolling is distinct from equitable tolling,
and has no application to this case.

                                          14
be applied in unusual circumstances, not a cure-all for an entirely common state
of affairs.”10 Wallace, 549 U.S. at 396.

       In sum, Watson’s false imprisonment claim was untimely and cannot be
saved by equitable tolling. We therefore grant the cross-appeal of the United
States on this issue and reverse the judgment of the district court with respect to
the government’s liability on Watson’s false imprisonment claim.

                                        III

       The district court dismissed Watson’s malicious prosecution claim on
motion, concluding that the cause of action was foreclosed by 28 U.S.C. § 2680(h),
which bars FTCA claims that arise out of malicious prosecution unless certain
exceptions apply. App’x at 135. One such exception is a claim for malicious
prosecution “with regard to acts or omissions of investigative or law enforcement
officers of the United States government.” 28 U.S.C. § 2680(h). Watson argues
that the district court failed to recognize that his malicious prosecution claim was
based on acts and omissions by ICE and DHS officers, who (Watson contends)
are “investigative or law enforcement officers” within the meaning of § 2680(h).
Though Watson is correct on this point, see Liranzo v. United States, 690 F.3d 78,
91 (2d Cir. 2012), the district court’s factual findings are fatal to his claim.

      To recover under the FTCA, a plaintiff must show that a government
employee committed a tort “under circumstances where the United States, if a
private person, would be liable to the claimant in accordance with the law of the
place where the act or omission occurred.” 28 U.S.C. § 1346(b)(1); see also 28


  10
      The dissent thrice adverts to this quoted passage, drawing the invalid
inference that the majority deems the multi-year detention of an American citizen
as an “entirely common state of affairs.” Dissent at 1, 15, 18. What is “an entirely
common sate of affairs” is Watson’s 11th-grade education and the corollary that
he lacks knowledge of the law. The dissent would rely on those characteristics to
toll the limitations period. But those characteristics, commonplace for pro se
litigants (and for a substantial segment of the population), are wholly insufficient
to justify the “rare remedy” of equitable tolling. Wallace, 549 U.S. at 396.

                                         15
U.S.C. § 2674. The parties agree that New York law applies to this appeal. In
New York, the elements of malicious prosecution are: “(1) the initiation of a
proceeding, (2) its termination favorably to plaintiff, (3) lack of probable cause,
and (4) malice.” Savino v. City of New York, 331 F.3d 63, 72 (2d Cir. 2003).

       As the New York Court of Appeals has recently reaffirmed, the tort of
malicious prosecution requires proof of both malice and a lack of probable cause,
which are “independent and indispensable elements.” Torres v. Jones, 26 N.Y.3d
742, 761 (2016) (quoting Martin v. City of Albany, 42 N.Y.2d 13, 17 (1977)). To
prove malice, a plaintiff must show that the defendant acted in bad faith, i.e., on
the basis of “a wrong or improper motive, something other than a desire to see
the ends of justice served.” Id. (quoting Nardelli v. Stamberg, 44 N.Y.2d 500, 503
(1978)). After a bench trial on liability with respect to the claims that survived
dismissal, the district court found that Watson’s “harm was caused by a series of
negligent acts by government officials,” and that “[t]here is no evidence of malice
or intent to harm plaintiff.” App’x at 226. Because Watson cannot demonstrate
malice under New York law, his malicious prosecution claim fails.

                                         IV

       Watson asserts two distinct claims of negligence. The first claim is that ICE
agents negligently failed to comply with internal regulations for how to
investigate a suspected alien’s assertion of U.S. citizenship. The district court
dismissed, reasoning that Watson was essentially arguing that ICE agents
conducted a “negligent investigation,” which is not actionable under New York
tort law. We review that decision de novo. Fountain v. Karim, 838 F.3d 129, 134
(2d Cir. 2016).

      Under the FTCA’s private analogue requirement, see 28 U.S.C. § 1346(b)(1),
“a plaintiff’s cause of action must be comparable to a cause of action against a
private citizen recognized in the jurisdiction where the tort occurred.” McGowan
v. United States, 825 F.3d 118, 125 (2d Cir. 2016) (internal quotation marks
omitted). And “[u]nder New York law, a plaintiff may not recover under general
negligence principles for a claim that law enforcement officers failed to exercise
the appropriate degree of care in effecting an arrest or initiating a prosecution.”
Bernard v. United States, 25 F.3d 98, 102 (2d Cir. 1994).

                                          16
      Watson concedes that there is no New York tort of negligent investigation,
but contends that he is asserting the distinct claim that Watson’s injury was
caused by the failure of ICE to follow its own internal directives. A similar re-
characterization was attempted in McGowan; like the plaintiff in McGowan,
Watson has “failed to establish that New York law recognizes a freestanding
duty to abide by private regulations.” 825 F.3d at 127. Although failure to abide
by internal regulations may “constitute[] evidence of negligence,” it does not
demonstrate “negligence in itself.” Id. (emphasis in original). Because New York
does not recognize a duty to follow private regulations, Watson cannot ground
his negligence claim on ICE’s failure to follow its own directives regarding how
to pursue an investigation into a subject’s citizenship.11

      This negligence claim consequently fails for lack of a private analogue, and
we affirm the district court’s dismissal of that claim.

                                          V

       Watson asserts that USCIS negligently delayed providing him with his
certificate of citizenship for more than two years after he was released from
custody. After a bench trial, the district court entered judgment for the
government for two independent reasons. First, Watson failed to demonstrate
that the government acted negligently. Second, “[e]ven if a duty of care was
violated . . . , plaintiff failed to satisfy his burden of establishing damages caused
by the breach.” App’x at 231.

       Specifically, with respect to damages, the district court found that
Watson’s “inability to secure work was a result of his criminal history, drug use,
and general lassitude, not his immigration status,” and that there is “no credible
evidence that plaintiff’s post-release depression was caused by the government’s
failure to provide a certificate of citizenship earlier than it did.” Id. Without


   11
     Watson also contends that this negligence claim is partially based on the
government’s “failure to act.” Watson’s Reply Br. at 24. But the “failure to act”
that Watson alleges is simply a failure to conduct a non-negligent investigation.
New York law does not recognize such a tort. Bernard, 25 F.3d at 102.

                                          17
challenging those findings, Watson argues that the district court found that
Watson had suffered other cognizable harm as a result of his delay in receiving his
certificate of citizenship.

       Watson evidently relies on the district court’s “Alternative Damages
Award,” in which the district court provided for conditional damages “in the
event that the Court of Appeals concludes th[e] [district] court erred in limiting
damages to . . . false imprisonment.” App’x at 242. With respect to Watson’s
claim for negligent delay of his certificate of citizenship, the Alternative Damages
Award stated that: “If plaintiff is entitled to damages for the period between his
release from ICE custody and his receipt of a certificate of citizenship, he would
be entitled to $1,000 per day for what amounts to a constructive limitation on his
liberty, and an additional $250 per day for the emotional injury caused by the
government’s failure to timely provide the certificate.” Id. (emphasis added).
Watson contends that this passage is an implicit finding that Watson did suffer
cognizable damage as a result of the delayed delivery of the certificate, of a
nature (emotional damages and a constructive limitation on liberty) distinct from
the damages the district court found unavailable in its primary finding on
damages (i.e., that Watson could not show damages for depression or lost
income).

       We disagree with Watson’s reading of the district court’s order. The
district court was quite clear that Watson’s failure to demonstrate damages was a
complete bar to recovery on his negligent delay claim: “[e]ven if a duty of care was
violated by the time it took to issue a certificate of citizenship, plaintiff failed to
satisfy his burden of establishing damages caused by the breach.” App’x at 231.
The district court ordered damages to be awarded in the alternative only if we
disagree with the district court’s threshold conclusion that Watson had failed to
prove damages; we do not.

     Accordingly, we affirm the district court’s determination with respect to
Watson’s second negligence claim.12


   12
    In light of our disposition, we have no need to consider the district court’s
conclusion that Watson’s negligence claim was sufficiently analogous to a claim

                                          18
                                 CONCLUSION

       In sum, there is no doubt that the government botched the investigation
into Watson’s assertion of citizenship, and that as a result a U.S. citizen was held
for years in immigration detention and was nearly deported. Nonetheless, we
must conclude that Watson is not entitled to damages from the government. His
false imprisonment claim was untimely, his malicious prosecution claim does not
demonstrate malice, his “negligent investigation” claim fails for lack of a proper
analogue in state law, and his claim for negligent delivery of a certificate of
citizenship fails because Watson could not show cognizable damages.

      Accordingly, the judgment of the district court is reversed on the false
imprisonment claim and affirmed in all other respects. Watson’s appeal
regarding the amount of damages for false imprisonment is dismissed as moot.




recognized by New York tort law to survive the FTCA’s private analogue
requirement.

                                         19
 
KATZMANN, Chief Judge, concurring in part and dissenting in part:  
         
        It is well known that immigrants in this country “have no specific right to 
counsel” in immigration proceedings, even for life‐altering proceedings such as 
detention and removal. Aris v. Mukasey, 517 F.3d 595, 600 (2d Cir. 2008) (internal 
quotation marks omitted). What is less well known, but no less consequential, is 
that U.S. citizens also have no such right if they are ensnared in our nation’s 
detention and removal system, and yet they bear the burden of establishing their 
citizenship in order to secure release. This case is a striking illustration of the 
consequences that stem from the government’s broad discretion to initiate 
detention and removal proceedings, coupled with the sometimes limited ability 
even a U.S. citizen has to assert a valid claim of citizenship in the absence of the 
assistance of counsel.  
         
        While I join the majority’s disposition of Watson’s malicious prosecution 
and negligence claims, I do not join the other aspects of the decision, for two 
principal reasons. First, I do not share the majority’s confidence that, for the 
purposes of Watson’s false imprisonment claim, “Watson was certainly held 
pursuant to [legal] process” by no later than November 13, 2008. Maj. Op. at 11.  
Second, I do not find that, after a thorough bench trial and detailed findings of 
fact, the district court abused its direction in concluding that equitable tolling 
was warranted. I cannot agree with the inference that the conditions surrounding 
Watson’s wholly unjustified 1,273‐day detention were an “entirely common state 
of affairs.” Maj. Op. at 22 (quoting Wallace v. Kato, 549 U.S. 384, 396 (2007)). To 
the best of my knowledge, this is the first time this Circuit has ever reversed a 
district court’s decision to grant equitable tolling in such a fashion, and I simply 
do not think such a reversal is warranted in light of the circumstances of 
Watson’s detention. For the reasons that follow, I respectfully dissent as to these 
issues. 
         
                I. The Government’s Negligent Detention of Watson 
         
        Prior to acknowledging in a “revised memorandum” in November 2011 
what the government should have recognized from the start — that Watson has 

 
                                          1
 
been a U.S. citizen since 2002 — the government had detained Watson for 1,273 
days. Watson v. United States, 133 F. Supp. 3d 502, 518 (E.D.N.Y. 2015) [hereinafter 
Watson I]. I do not share the majority’s view that the government’s mistake 
“resulted in part from the fact that Watson’s father (Hopeton Ulando Watson) 
and his mother (Dorrette McFarlane) never married,” Maj. Op. at 4, because 
regardless of his parent’s marital status, Watson’s derivative citizenship claim, if 
properly investigated, would have been easily verified. Instead, as the district 
court explained in its post‐trial findings, Watson’s “wrongful” detention resulted 
from the government’s “negligent failure to properly investigate plaintiff[’]s 
claim of citizenship” and from the “grossly negligent” “[r]epeated and routine 
approval of the initial investigation by public officials without checking the 
facts.” Watson v. United States, No. 14‐CV‐6459, 2015 WL 7281637, at *1 (E.D.N.Y. 
Nov. 16, 2015) [hereinafter Watson II]. These errors, which occurred prior to 
Watson’s detention, were then compounded during Watson’s removal 
proceedings by the misapplication of relevant case law by government lawyers, 
the immigration judge (“IJ”), and even the BIA, which was only brought to light 
once Watson’s case finally reached our Court and we assigned him pro bono 
counsel. I thus share the trial court’s cogent view that “[i]f plaintiff had counsel 
upon his initial detention, it is likely that he would promptly have been found to 
be a United States citizen and released.” Watson v. United States, No. 14‐CV‐6459, 
2015 WL 7281638, at *1 (E.D.N.Y. Nov. 17, 2015) [hereinafter Watson III]. 
        
       It is worth reflecting on the “grossly negligent” government actions that 
led to Watson’s three‐and‐a‐half‐year detention. Watson II, 2015 WL 7281637, at 
*1. Early in ICE Deportation Officer Erik Andren’s investigation into Watson’s 
citizenship status and eligibility for removal, Andren interviewed Watson “at 
New York’s Downstate Correctional Facility where plaintiff was incarcerated.” 
Watson v. United States, 179 F. Supp. 3d 251, 262 (E.D.N.Y. 2016) [hereinafter 
Watson IV]. Watson told Officer Andren that he was a U.S. citizen and provided 
the names and phone number of his father and step‐mother, who could verify his 
citizenship status. Prior to that interview, Officer Andren had received a packet 
of information from the New York State Department of Correctional Services that 
included a “New York City Department of Probation Pre‐Sentence Investigation 
Face Sheet.” App. 254. That document corroborated the names and phone 

 
                                          2
 
number of Watson’s father and step‐mother, and it clearly indicated that Watson 
was a U.S. citizen. 
         
        From the earliest stages of the investigation, then, there were clear 
indications that Watson was a citizen and therefore ineligible for removal. Yet 
Andren appears to have made almost no effort to verify Watson’s claim of 
derivative citizenship. At trial, when asked if he ever contacted Watson’s 
parents, Andren answered, “I don’t recall calling them,” App. 500, and the trial 
evidence indicated that he never successfully reached anyone at Watson’s 
parents’ phone number. Andren also introduced errors into the report he 
produced, pulling the alien files ostensibly for Watson’s father and step‐mother 
— Hopeton Ulando Watson and Clare Watson — but actually requesting the 
alien files of two entirely unrelated individuals with different names, Hopeton 
Livingston Watson and Calrie Dale Watson. As the district court succinctly noted 
after its bench trial,  
            A  reasonable  person  exercising  even  a  modest  amount  of 
            care  would  have  recognized  that  these  files  did  not—could 
            not—belong  to  plaintiff’s  father  or  step‐mother.  The  file  for 
            Hopeton  Livingston  Watson  indicated  that  he  lived  in 
            Connecticut  and  was  not  married;  plaintiff  told  Officer 
            Andren that his father lived in New York and was married. 
            It also indicated  that  Hopeton  Livingston  Watson became a 
            permanent  resident  of  the  United  States  on  April  14,  2001, 
            three  years  after  plaintiff  came  to  the  United  States  as  a 
            permanent  resident.  And  none  of  the  children  listed  just  a 
            few pages into the file were named Davino Watson, or were 
            listed  as  living  in  the  United  States.  Each  of  these  facts 
            should have indicated that this was not the correct file. . . . It 
            is  obvious  that  the  file  for  Calrie  Dale  Watson  is  not  the 
            correct  file.  In  addition  to  the  incorrect  first  name,  this  file 
            shows  that  Calrie  Dale  Watson  was  married  to  a  Gabriel 
            Miller,  not  Hopeton  Watson.  The  file  indicates  that  the 
            Watson  name  came  from  this  individual’s  first  husband, 
            Rowan Eric Watson, who died in 1983. 



 
                                                3
 
Watson IV, 179 F. Supp. 3d at 263 (citation omitted). In short, rather than contact 
Watson’s parents to ascertain plaintiff’s naturalization history, Officer Andren 
ordered the incorrect alien files for Watson’s parents, and to compound this 
error, “[n]either Officer Andren—who did not even wait for the files to arrive 
before making his decision—nor any other ICE official took reasonable steps to 
investigate plaintiff’s well founded claim of United States citizenship.” Id. The 
report Andren produced misidentified Watson’s parents (and introduced a new 
error by referring to Watson’s step‐mother as “Claire” rather than either “Calrie” 
or, correctly, “Clare”), omitted their address and phone number, and stated that 
Watson was “a national and citizen of Jamaica” and that neither he nor his 
parents were U.S. citizens. App. 260. 
 
       Andren’s report was passed on to his superior, Officer Juan Estrada, who 
conducted no independent investigation of his own and relied only on Officer 
Andren’s report and the incorrect alien files to produce charging documents 
indicating that Watson’s “parents are nationals and citizens of Jamaica who have 
not naturalized,” so “[n]o issue of derivation applies,” a conclusion which the 
trial court found “was flatly wrong.” Watson IV, 179 F. Supp. 3d at 264 (emphasis 
omitted). An ICE attorney then reviewed the charging documents to confirm 
legal sufficiency to initiate removal proceedings without pursuing any 
independent verification of their accuracy, an action the district court labeled a 
“level of review [that] was effectively a mindless failure.” Id. Finally, ICE 
Supervisory Deportation Officer Michael Ortiz “merely signed off on the obvious 
errors already committed,” “a shirking of duty.” Id. at 264–65. 
        
       As a result of this “grossly negligent” investigation, Watson II, 2015 WL 
7281637, at *1, Watson was promptly taken into ICE custody upon his release 
from state prison on May 8, 2008. He was told at that time by the ICE officers 
who arrested him that the government had reason to believe that Watson was an 
alien eligible for removal as a result of his criminal convictions. Watson 
challenged their assertion, informing them that he was in fact a U.S. citizen, but 
ICE officers responded that Watson would appear before an immigration judge 
within 24 hours and could raise the issue then. Despite this representation, 
Watson ultimately did not appear before an IJ until June 25, 2008. Rather 

 
                                         4
 
incredibly, then, the government detained a U.S. citizen for 48 days before he even 
had the first opportunity to appear before a judicial officer to contest the basis for 
his detention. Despite Watson’s immediate assertion that he was a citizen, no one 
from ICE ever circled back to interview Watson or reopen his file to determine if 
the government had made a mistake. 
        
       In addition to the ICE officers’ negligence in initiating removal 
proceedings, the government also committed errors in asserting the ongoing 
legal basis for removal. At the time that Watson’s father became a naturalized 
U.S. citizen in 2002, the BIA’s interpretation of Jamaican legitimation law was 
governed by Matter of Clahar, 18 I. & N. Dec. 1 (B.I.A. 1981), which, as applied to 
Watson, meant that Watson — then a minor — immediately acquired derivative 
U.S. citizenship at the time of his father’s naturalization. On June 4, 2008, 
however, the BIA decided Matter of Hines, 24 I. & N. Dec. 544 (B.I.A. 2008), which 
revised the BIA’s interpretation of Jamaican legitimation law to such effect that, 
if applied to an individual similarly situated to Watson, that individual would 
not obtain derivative citizenship upon the naturalization of his/her father. 
Although Watson contended he had obtained derivative citizenship in 2002 — 
long before Hines was decided — the government’s legal position after June 4, 
2008, was that under Hines’s interpretation of Jamaican legitimation law, Watson 
had always been ineligible for derivative citizenship. The IJ’s November 13, 2008, 
oral decision finding that Watson was not a citizen also relied on Hines as the 
basis for the ruling, rejecting any applicability of Matter of Clahar. 
        
       This conclusion of law is patently incorrect, because courts must “apply 
the law in effect when [an alien] fulfilled the last requirement for derivative 
citizenship,” Ashton v. Gonzales, 431 F.3d 95, 97 (2d Cir. 2005), which in Watson’s 
case was his father’s naturalization in 2002. As explained above, Matter of Clahar 
was indisputably the law in effect at that time. Indeed, applying the “law in 
effect when the last material condition [of derivative citizenship] is met” has 
been the BIA’s own longstanding rule. In Re Rodriguez‐Tejedor, 23 I. & N. Dec. 153, 
163 (B.I.A. 2001) (citing Matter of L—, 7 I. & N. Dec. 512, 513 (B.I.A. 1957)). This is 
because “derivative citizenship is automatic; that is, when certain conditions 
exist, a child becomes a U.S. citizen even though neither parent, nor the child, has 

 
                                           5
 
requested it and regardless of whether any of them actually desires it.” Lewis v. 
Gonzales, 481 F.3d 125, 131 (2d Cir. 2007) (per curiam); see also 8 U.S.C. § 1431. As 
a result, if an immigration judge is later charged with determining an alien’s 
derivative citizenship status, the IJ must apply the law in effect at the time the 
last material condition for obtaining such citizenship was satisfied, even if, as of 
the date of adjudication, that law is no longer valid.1 Had the government not 
urged an obviously incorrect legal justification for Watson’s detention, or had the 
IJ caught the government’s error and properly followed the law at Watson’s 
November 13, 2008, removal hearing, Watson would have been spared an 
additional three years in detention. 
        
      II. “Legal Process” in Immigration Detention and Removal Contexts 
        
       Turning now to Watson’s intentional tort claims, while I agree with the 
majority that the district court’s false imprisonment analysis was incorrect as a 
matter of law, I cannot join the majority’s approach either. As an initial matter, 
we have never applied Wallace’s “legal process” test for distinguishing a false 
imprisonment claim from a malicious prosecution claim to immigration 
detention and removal, and there are reasons to doubt whether Wallace’s 
analysis, developed in response to a criminal prosecution, applies with equal 
measure to such proceedings. In Wallace, the Supreme Court highlighted the 
significance of “legal process” in distinguishing between a false imprisonment 
claim and a malicious prosecution claim in the context of a criminal prosecution, 

                                                     

1 Even on its face, Matter of Hines is clearly limited only to prospective cases: the BIA 
declared that it would apply its revised understanding of Jamaican legitimation law 
only “in future cases,” and by expressly stating that it was “now prompt[ed] . . . to 
overrule Matter of Clahar,” it clarified that it would “hereafter deem a child born out of 
wedlock in Jamaica to be the ‘legitimated’ child of his biological father only upon proof 
that the petitioner was married to the child’s biological mother at some point after the 
child’s birth.” Matter of Hines, 24 I. & N. Dec. at 548 (emphasis added). This language 
would seem to make clear that Matter of Hines did not have retroactive application, and 
so notwithstanding the “law in effect” rule, Matter of Clahar never ceased to be the 
controlling law as to Watson’s derivative citizenship claim. 
 
                                                        6
 
holding that because “false imprisonment consists of detention without legal 
process, a false imprisonment ends once the victim becomes held pursuant to 
such process.” 549 U.S. at 389 (emphasis omitted). Wallace emphasized that such 
process might be said to take place “when, for example, [a criminal defendant] is 
bound over by a magistrate or arraigned on charges.” Id. Those procedures, of 
course, have no direct analogue in civil immigration removal proceedings, which 
do not trigger the panoply of rights guaranteed to criminal suspects pending 
trial. 2 
           
          Critical among these rights, of course, is the right to counsel. The Supreme 
Court has held that “a criminal defendant’s initial appearance before a judicial 
officer, where he learns the charge against him and his liberty is subject to 
restriction, marks the start of adversary judicial proceedings that trigger 
attachment of the Sixth Amendment right to counsel.” Rothgery v. Gillespie Cty., 
554 U.S. 191, 213 (2008). The Court has “pegged commencement” of the right to 
counsel “to the initiation of adversary judicial criminal proceedings—whether by 
way of formal charge, preliminary hearing, indictment, information, or 
arraignment.” Id. at 198 (internal quotation marks omitted). In the criminal 
context, then, the point at which legal process begins is the moment when a false 
imprisonment claim accrues, a potential malicious prosecution claim applies 
instead, and when the detainee is assured of the assistance of counsel.  
           


                                                     

2 Another significant difference between criminal and civil removal proceedings that 
may counsel against Wallace’s applicability here is that in a criminal prosecution, the 
government must establish probable cause before a neutral body such as a judge or a 
grand jury in order to initiate a prosecution against a defendant. In the immigration 
context, no such independent ratification of probable cause is necessary to justify 
initiating removal proceedings, including detention. See 8 C.F.R. 239.1 (listing executive 
branch officers authorized to issue Notices to Appear). Nor, as Watson’s experience 
makes abundantly clear, is there a requirement that the government establish probable 
cause (or something akin to it) to justify maintaining removal and detention pending a 
final decision as to removability. See 8 C.F.R. 1240.10. 
 
                                                        7
 
       The critical difference between the criminal and immigration removal 
proceedings is that no such assistance of counsel is ensured during the detention 
and removal process, which means that a detained individual — even a detained 
U.S. citizen, as Watson was — is forced to wage his legal battle against the 
government without the assistance of counsel if he cannot afford it. This is 
especially problematic in the context of removal proceedings because in the 
removal context, unlike the criminal context where the government must 
establish probable cause to initiate a prosecution, if the respondent was born 
overseas, “there is a presumption of alienage and the respondent has the burden 
of going forward with the evidence to establish a claim to United States 
citizenship.” Matter of Leyva, 16 I. & N. Dec. 118, 119 (B.I.A. 1977) (emphasis 
added); see also Gupta v. Lynch, 661 F. App’x 737, 740 (2d Cir. 2016) (“Clear and 
convincing evidence that the petitioner was born abroad creates a presumption 
of alienage” which may be rebutted “only by proving, by ‘a preponderance of 
the credible evidence,’ that [the respondent] is a citizen notwithstanding his 
foreign birth.”). Thus even though an immigration judge lacks jurisdiction to 
initiate removal proceedings against a U.S. citizen, as the majority acknowledges, 
see Maj. Op. at 12 n.8 (citing Ng Fung Ho v. White, 259 U.S. 276, 284 (1922)), the 
legal burden to demonstrate citizenship, and therefore to establish a lack of 
jurisdiction, rests with the respondent.  
        
       The difference in legal burdens is also important when it comes to the 
immigration judge’s decision as to removability. “A respondent charged with 
deportability shall be found to be removable if the [government] proves by clear 
and convincing evidence that the respondent is deportable as charged,” 8 C.F.R. 
§ 1240.8, an easier burden to meet than the criminal reasonable doubt standard. 
Yet this lesser level of proof leads to removal from the country — in Watson’s 
case, his home from the time that he moved to the United States in 1998 at the 
age of 14. As the government itself acknowledges, “[t]he determination of 
whether a foreign‐born person has derived citizenship involves complex legal 
and factual issues, and often requires consideration of foreign law and events 
that occurred outside the United States.” Gov. Br. 47. U.S. citizens like Watson 
are often forced to go it alone in navigating these “complex legal and factual 
issues” involving the interpretation and application of foreign law without 

 
                                         8
 
counsel to assist them. Such respondents have limited capacity to gather 
evidence while detained pending removal, and are provided with little 
instruction into the applicable laws and doctrines, and yet have the burden of 
affirmatively establishing their citizenship to end removal proceedings and 
defeat the government’s claim of deportability. 
         
        Thus even though Watson asserted his U.S. citizenship status at the very 
first interview with Officer Andren months before his detention, the New York 
State Department of Correctional Services files clearly corroborated that 
citizenship status, and Watson provided his parents’ contact information to 
further confirm it, ICE officers apparently did not feel they were obligated to 
pursue any leads before detaining Watson and subjecting him to removal 
proceedings. Instead, it became Watson’s burden to demonstrate that Matter of 
Hines had only prospective application and therefore did not control in his case; 
it was Watson’s burden to explain that derivative citizenship claims are governed 
by the law in effect when the last prerequisite to citizenship is satisfied and that 
he satisfied such conditions; and it was Watson’s burden to persuade the IJ that 
because Matter of Clahar was the controlling law at the time his father became a 
naturalized U.S. citizen in 2002, Watson automatically became a derivative 
citizen under Clahar the same day his father obtained citizenship. 
         
        It is not surprising that Watson was initially unable to prevail in his legal 
case before the IJ, and not simply because Watson had only a partial high school 
education, no legal training, and limited access to legal resources in the library of 
the detention facility where he was held. Watson I, 133 F. Supp. 3d at 523. After 
June 4, 2008, Watson’s citizenship claim rested on establishing that Matter of 
Clahar rather than Matter of Hines controlled the interplay between Jamaican 
legitimation law and U.S. derivative citizenship law, a difficult issue of law that 
Watson was particularly ill‐equipped to assert on his own while in detention. 
Indeed, government lawyers, the IJ, and even the BIA all overlooked the BIA’s 
clear rule of law when incorrectly concluding that Matter of Hines and not Matter 
of Clahar controlled Watson’s derivative citizenship status. It was not until we 
ordered that counsel be appointed from the Court’s Pro Bono Panel that the legal 
argument about the inapplicability of Matter of Hines — and the applicability of 

 
                                          9
 
Matter of Clahar — first emerged; unfortunately, Watson did not have the 
assistance of counsel until July 2010, over two years into his detention. Once 
armed with the assistance of pro bono counsel, Watson’s legal argument as to his 
citizenship was quickly put forward: on May 17, 2011, we heard argument on his 
case, and a mere two weeks later, on May 31, 2011, we remanded to the BIA to, in 
part, clarify the confusion between the BIA’s seemingly conflicting 
interpretations of legitimation under Matter of Clahar and Matter of Hines. See 
Watson v. Holder, 643 F.3d 367, 369 (2d Cir. 2011). Within months, ICE Chief 
Counsel sent a memorandum recognizing Watson’s probable citizenship, Watson 
was released the next day, and shortly thereafter, ICE filed a supplemental brief 
with the BIA acknowledging that Matter of Hines applied only prospectively and 
therefore Matter of Clahar, and not Hines, controlled Watson’s derivative 
citizenship claim. Watson IV, 179 F. Supp. 3d at 268–69.  
        
       Despite all this, the majority states that “Watson was certainly held 
pursuant to [legal] process by the time an immigration judge ordered Watson’s 
removal, which occurred on November 13, 2008.” Maj. Op. at 11. In the abstract, 
certainly, that is not an unreasonable view, but it seems to me that the concept of 
“legal process” loses much of its significance in circumstances where the 
government’s profound errors caused the problems that adversely affected the 
detainee, and where the detainee had no assistance of counsel and yet bore the 
difficult burden of establishing a claim of citizenship or else face the possibility 
of deportation, notwithstanding what in retrospect was a valid claim of 
citizenship all along. Thus Watson’s November 13, 2008, hearing came over six 
months into his detention in large part because the IJ had previously adjourned 
the proceedings on three different occasions so that Watson could attempt (in 
vain) to obtain pro bono assistance. Watson IV, 179 F. Supp. 3d at 265–66. Because 
Watson could not afford counsel and because he was unable to obtain pro bono 
counsel, he was ultimately forced to proceed pro se. 
        
       Watson’s experience is far from unusual. Respondents are often forced into 
just such an unfortunate dilemma: either seek to postpone the removal hearing 
(and therefore extend their time in detention) in the hope of obtaining pro bono 
counsel, or else push forward without counsel and face a far greater likelihood of 

 
                                         10
 
receiving an order of deportability. A recent study of immigration proceedings 
found that 60% of individuals in detention were unable to obtain access to 
counsel before their cases were completed, and that number rose for individuals 
who were transferred from New York to far‐off detention centers like the Tensas 
Parish Detention Center in Louisiana that held Watson, where such individuals 
went without representation 79% of the time. See Accessing Justice: The Availability 
and Adequacy of Counsel in Removal Proceedings New York Immigrant Representation 
Study Report: Part 1, 33 Cardozo L. Rev. 357, 363 (2011). The “legal process” to 
which Watson was subjected, moreover, is one in which the odds are stacked 
against him and similarly situated respondents. The same study found that being 
detained and lacking representation “drops the success rate dramatically” for the 
respondent: only 3% of individuals who are detained and who go without 
counsel have successful outcomes, as compared to 74% of individuals who are 
represented and are either released or never detained – a nearly 2400% increase 
in the odds of prevailing. Id. at 363–64. Watson, of course, fell into the former 
group until we ordered the appointment of pro bono counsel two years into his 
detention; once armed with counsel, those who are represented but detained 
have successful outcomes 18% of the time, a 500% increase in odds over those 
similarly situated but without counsel. Id. 
         
        I raise these points to emphasize how much the assistance of counsel is 
central not only to the “legal process” of a criminal prosecution but also to 
immigration detention and removal proceedings. In the criminal context, “by the 
time a defendant is brought before a judicial officer, is informed of a formally 
lodged accusation, and has restrictions imposed on his liberty in aid of the 
prosecution, the State’s relationship with the defendant has become solidly 
adversarial.” Rothgery, 554 U.S. at 202. Given these considerations, it seems 
appropriate that the initiation of legal process coincides with the commencement 
of the right to the assistance of counsel. This is because, as the Supreme Court 
reflected in Gideon v. Wainwright, “The right to be heard would be, in many cases, 
of little avail if it did not comprehend the right to be heard by counsel. Even the 
intelligent and educated layman has small and sometimes no skill in the science 
of law. . . . He lacks both the skill and knowledge adequately to prepare his 
defense, even though he have a perfect one. He requires the guiding hand of 

 
                                         11
 
counsel at every step in the proceedings against him. Without it, though he be 
not guilty, he faces the danger of conviction because he does not know how to 
establish his innocence.” 372 U.S. 335, 344–45 (1963) (quoting Powell v. State of 
Ala., 287 U.S. 45, 68–69 (1932)). Yet these considerations are equally true of 
removal proceedings, and the need for adequate legal representation is 
particularly acute, not only because human beings stand to lose what Justice 
Brandeis described as “all that makes life worth living,” Ng Fung Ho, 259 U.S. at 
284, but also because there is a wide disparity in the success rate of those who 
have lawyers and those who proceed without counsel.  
        
       As the case at hand well demonstrates, adequate legal representation 
would serve not just the respondent, but also the government and the courts, 
which must adjudicate the difficult issues before them. Such representation is 
essential to the fair and efficient administration of justice. I believe the time has 
come to extend the right to counsel to immigration removal proceedings, and 
while I know that this is not the present state of the law, if there is any case 
where meaningful legal process cannot be said to have begun without the 
assistance of counsel, this, surely, is one.  
        
                                III. Equitable Tolling 
        
       Because the majority concludes that Watson’s false imprisonment claim 
accrued no later than November 13, 2008, and because that date was more than 
two years prior to the date Watson filed his administrative complaint, the 
majority holds that his cause of action was untimely. The majority then 
concludes that even after a bench trial, the district court abused its discretion in 
determining that Watson’s specific circumstances warranted equitable tolling. 
Notwithstanding the open question as to when legal process can be said to have 
begun, I do not agree that the district court abused its discretion in deciding that 
equitable tolling was warranted. It is important to note that, to the best of my 
knowledge, our Circuit has only once reversed a district court that granted 
equitable tolling, and that unusual case concerned the tolling of a new cause of 
action added to an amended complaint on remand. See Tho Dinh Tran v. Alphonse 


 
                                          12
 
Hotel Corp., 281 F.3d 23, 36–37 (2d Cir. 2002), overruled by Slayton v. Am. Exp. Co., 
460 F.3d 215 (2d Cir. 2006).3 
        
       Below, the district court concluded that even if Watson’s FTCA claims 
were untimely, they should be equitably tolled until July 31, 2014 – the date 
Watson was first informed that he had the right to sue the government. Among 
the factors the district court identified as warranting equitable tolling were 
Watson’s eleventh‐grade education, his lack of legal training, the significant 
depression that set in as a result of his detention, his lack of awareness that he 
could bring an FTCA action against the United States until he was informed by 
his legal counsel around July 31, 2014, and — most important in my mind — the 
fact that the government repeatedly told Watson that he was not a citizen, a 
position adopted by the IJ, affirmed by the BIA, and sustained by the 
government until after Watson’s release from detention in November 2011. 
Watson I, 133 F. Supp. 3d at 523.  
        
       The Supreme Court has cautioned that in considering equitable tolling 
claims, courts of appeals must avoid a “standard [that] is too rigid,” 
“emphasizing the need for flexibility, for avoiding mechanical rules.” Holland v. 
Florida, 560 U.S. 631, 649–50 (2010) (internal quotation marks omitted). 
Accordingly, we have since recognized that “the exercise of a court’s equity 
powers must be made on a case‐by‐case basis, mindful ‘that specific 
circumstances, often hard to predict in advance, could warrant special treatment 
in an appropriate case,’” Harper v. Ercole, 648 F.3d 132, 136 (2d Cir. 2011) (quoting 
Holland, 560 U.S. at 649–50). “The ’flexibility’ inherent in ‘equitable procedure’ is 
necessary ‘to meet new situations [that] demand equitable intervention’ . . . 
[where] specific circumstances, often hard to predict in advance, could warrant 
                                                     

3 In Tho Dinh Tran, the district court equitably tolled an untimely RICO action added to 
plaintiff’s amended complaint after a remand from our Circuit, under a doctrine 
permitting such tolling if a plaintiff established fraudulent concealment of a RICO 
violation. Id. at 36.  We reversed the grant of equitable tolling because “[t]he plaintiff 
did not establish any of the elements of equitable tolling at trial and did not argue in its 
post‐trial briefs that he had done so.” Id. at 37. 
 
                                                        13
 
special treatment in an appropriate case.’” Dillon v. Conway, 642 F.3d 358, 362 (2d 
Cir. 2011) (quoting Holland, 560 U.S. at 650).  
         
        In my view, the majority applies our precedents too mechanically, contra 
Holland, 560 U.S. at 650, rather than considering the “specific circumstances” 
Watson confronted in their totality. The majority concludes that equitable tolling 
cannot “be premised on Watson’s lack of education, pro se status, or ignorance of 
the right to bring a claim,” Maj. Op. at 14, but it bases this broad statement on 
just two prior cases in which courts found that one of these factors alone, given the 
particular circumstances of the case at hand, was insufficient to warrant 
equitable tolling. Thus, this Court has previously held that a plaintiff’s pro se 
status alone did not constitute extraordinary circumstances, see Smith v. McGinnis, 
208 F.3d 13, 18 (2d Cir. 2000) (“Smith’s pro se status until March 1997 does not 
merit equitable tolling.”), not that a lack of legal knowledge or access to legal 
resources can never be a factor in equitable tolling analysis. Cf. Hizbullahankhamon 
v. Walker, 255 F.3d 65, 75 (2d Cir. 2001) (anticipating a probable grant of equitable 
tolling in a hypothetical case where “deprivation of a prisoner’s access to his own 
legal materials and law library materials prevented a prisoner from” filing 
(emphasis omitted)). Similarly, the Supreme Court has observed that a party’s 
own “mistaken reliance [of law],” when “not an obstacle beyond its control,” by 
itself did not constitute an extraordinary circumstance, but explicitly left open 
whether a reasonable mistake of law could, in some circumstances, constitute the 
extraordinary circumstances justifying equitable tolling. Menominee Indian Tribe of 
Wisconsin v. United States, 136 S. Ct. 750, 756 & n.3 (2016) (“[W]e need not decide 
whether a mistake of law, however reasonable, could ever be extraordinary.”). 
The Supreme Court’s decision in Menominee Indian Tribe certainly does not stand 
for the proposition that the government’s persistent and clearly mistaken legal 
position taken at plaintiff’s detriment can never be relevant to equitable tolling 
analysis. 
         
        The majority also summarily concludes that “Watson’s depression cannot 
justify equitable tolling” because it “did not prevent him from contesting his 
citizenship before the immigration judge, so it could not have prevented him 
from filing his administrative claim for damages.” Maj. Op. at 14. Yet we have 

 
                                         14
 
previously found that mental health issues can provide the basis to grant 
equitable tolling. See Harper, 648 F.3d at 137; Bolarinwa v. Williams, 593 F.3d 226, 
231 (2d Cir. 2010). The expert who assessed Watson and who testified at trial 
diagnosed Watson with adjustment disorder, “a mental disorder that is 
characterized by an intense emotional reaction to an identifiable stressor,” in this 
case, brought on by Watson’s ICE detention. App. 505–06. The expert identified 
“clinical symptoms of depression and anxiety,” including “hopelessness and 
isolation,” as Watson was cut off from his family and reported that he considered 
hanging himself while in detention. App. 506. The expert also testified that for 
individuals “incarcerated improperly, the psychological effect [of incarceration] 
is much greater; there’s much more distress” because they know they are 
innocent and yet “ha[ve] to fight for their life.” App. 507–08. Whether a physical 
or mental health condition “did in fact inhibit . . . or otherwise impair” one’s 
ability to act such that it “might excuse the tardy filing” is a question of fact to be 
found by the trial court. Brown v. Parkchester S. Condominiums, 287 F.3d 58, 60 (2d 
Cir. 2002). Because I do not think Watson’s ability to “contest[] his citizenship 
before the immigration judge,” Maj. Op. at 14, necessarily means that Watson’s 
depression could not have prevented him from pursuing additional, 
independent relief in the form of an FTCA action, I do not share the majority’s 
view that the district court’s factual finding was clearly erroneous. 
        
       Most critically, in my mind, is the fact that here, ICE officers, government 
lawyers, the IJ, and the BIA, all incorrectly and repeatedly asserted for nearly 
three and a half years that Watson did not satisfy the legal requirements for 
derivative citizenship and that his detention throughout was thus lawful. Such a 
circumstance is far from the “entirely common state of affairs” contemplated by 
Wallace. After Matter of Hines was decided on June 4, 2008, Watson was told by 
the government that his detention was lawful because of Hines’s supposed 
applicability to his case, and so Watson’s potential false imprisonment claim 
rested on a question of law – i.e., whether Jamaican legitimacy law as interpreted 
in Matter of Hines or in Matter of Clahar controlled his derivative U.S. citizenship 
claim. This question of law, of course, was not something Watson, a pro se 
litigant, could easily know on his own, especially in light of the government’s 
repeated erroneous assertions that he had no legal claim to citizenship, 

 
                                          15
 
notwithstanding Watson’s belief that he had possessed derivative citizenship 
since his father’s naturalization in 2002. This is a distinct contrast from the typical 
criminal case, where the defendant knows whether he committed the actions 
purportedly justifying his arrest and therefore knows whether his detention is 
actually supported by probable cause. In those circumstances, such as the one 
contemplated in Wallace, the defendant knows that he did not take the actions 
alleged, and armed with the knowledge of the absence of probable cause, he may 
be confident that his imprisonment is false and that a potential tort claim should 
eventually have merit. As discussed above, until Watson had access to counsel, 
he had to confront alone the deeply flawed assertions of governmental 
authorities that he had no legal claim to citizenship. As a result, Watson was not 
able to articulate a legal basis for his claim of citizenship even for the purposes of 
preventing his removal, let alone to anticipate and assess the legal basis for a 
potentially meritorious false imprisonment suit. Given the “specific 
circumstances” of Watson’s detention, I cannot conclude that the district court 
abused its discretion in concluding that this was an “appropriate case” 
warranting “special treatment.” Holland, 560 U.S. at 650.  
        
       As to diligence, “the district court should consider all of the relevant facts 
and circumstances . . . to determine, utilizing its own discretion, whether the 
plaintiff . . . [was] sufficiently diligent.” Phillips v. Generations Family Health Ctr., 
723 F.3d 144, 153 (2d Cir. 2013). The Supreme Court has cautioned that “[t]he 
diligence required for equitable tolling purposes is reasonable diligence, not 
maximum feasible diligence.” Holland, 560 U.S. at 653 (emphasis added) (citation 
and internal quotation marks omitted). Below, the district court emphasized that 
Watson diligently attempted to establish his legal status as a U.S. citizen in his 
immigration proceedings, evinced by the fact that he “promptly and 
continuously asserted his citizenship, and took every action he knew of—or 
could reasonably be expected to know of—to demonstrate that he was a citizen,” 
Watson I, 133 F. Supp. 3d at 523, all while ICE officers, government lawyers, the 
IJ, and even the BIA repeatedly asserted that as a matter of law Watson was not a 
citizen and should be deported. From the beginning, Watson had provided the 
correct information for his father to establish the link to his claim of derivative 
citizenship, and within two months of his detention had obtained and provided a 

 
                                           16
 
copy of his father’s certificate of naturalization. Watson also filed an N‐600 
application for a certificate of citizenship, which was denied by USCIS on the 
basis of its wrongful reliance on Matter of Hines. Watson appealed this 
determination to USCIS’s Administrative Appeals Office, which dismissed his 
appeal. Despite Watson’s repeated insistence that he was a citizen, until 
November 2011 the government maintained that Watson was a removable alien, 
which was effectively ratified when the IJ concluded that Watson was an alien 
eligible for removal. Watson pursued his claim through multiple appeals to the 
BIA and the Second Circuit; eventually, the Second Circuit remanded his case to 
the BIA, at which point ICE released him shortly thereafter, without explanation, 
on November 2, 2011. Even at the time Watson was released, he was not yet told 
that the government now believed Watson had been a U.S. citizen all along; 
rather, he was only notified that the government had changed its position when 
ICE filed its supplemental brief with the BIA determining that Matter of Hines did 
not have retroactive effect. Watson also testified that there were few resources 
about the law available to him while he was in detention, and that he received no 
assistance from the guards or anyone else about his legal options. Finally, 
Watson was also diligent in filing his claim upon release. Watson was made 
aware in November 2011, shortly after his release, that his detention was 
unlawful when the government conceded that Watson had been a citizen all 
along. Watson filed his administrative tort claim within the two‐year limitations 
window from the day his detention was terminated and he was released.  
        
       I do not believe the district court abused its discretion in finding that 
Watson had pursued his claims with “reasonable diligence,” Holland, 560 U.S. at 
653 (internal quotation marks omitted), given that Watson did everything 
possible to assert his citizenship in the face of colossal government failure 
resulting in his 1,273‐day detention, and given that he had no assistance of 
counsel during the first two years of that detention and little access to legal 
resources throughout it. All the while, the government maintained that Watson 
was not a citizen as a matter of law and was therefore ineligible for relief. It is not 
clear to me how, under these circumstances, Watson should have known in 2008 
that he needed to file an administrative tort claim to preserve a possible tort 
claim that could not possibly succeed until the government acknowledged his 

 
                                           17
 
derivative citizenship over three years later, let alone know that his false 
imprisonment claim would accrue a few months into his three‐and‐a‐half year 
detention. Given that even now we are uncertain as to precisely how to determine 
when legal process begins and a false imprisonment claim accrues, see Maj. Op. 
at 11–12, it is difficult for me to think that Watson had adequate notice himself.  
        
       Given “all of the relevant facts and circumstances,” Phillips, 723 F.3d at 153, 
I do not think the district court abused its discretion in finding that Watson both 
exhibited “reasonable diligence” and faced extraordinary circumstances 
warranting equitable tolling.  
        
                                    IV. Conclusion 
        
       I would hope that nothing about Watson’s 1,273‐day detention can be said 
to have been “an entirely common state of affairs.” Maj. Op. at 14–15 (quoting 
Wallace, 549 U.S. at 396). If it were, we should all be deeply troubled. An 
American citizen was detained on the basis of a “grossly negligent” investigation 
that “led to [his] wrongful detention.” Watson II, 2015 WL 7281637, at *1. The 
government, the IJ, and the BIA all misapplied clear precedents of law, which, 
coupled with Watson’s lack of counsel until mid‐2011, resulted in his three‐and‐
a‐half‐year detention. Watson had an eleventh‐grade education, suffered from 
depression as a result of his detention, and was repeatedly told by ICE officials, 
government lawyers, the IJ, and the BIA that he was not a U.S. citizen and that he 
would be removed from the country he had known as his home from the time he 
was 14 years old. Given all this, I cannot conclude that the “legal process” 
Watson experienced should extirpate his legal claims, nor can I draw the 
conclusion that the district court abused its discretion in determining that 
Watson’s case merited equitable tolling. Although I join the majority’s 
disposition of Watson’s malicious prosecution and negligence claims, I cannot 
join the rest of the decision. I am hopeful that one day soon no immigrant or 
citizen will be forced to go through a predicament like Watson’s without the 
assistance of counsel to help vindicate his cause. 




 
                                          18